Citation Nr: 1431798	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1953 to May 1955.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas.  In that decision, the RO granted entitlement to service connection for bilateral hearing loss disability and assigned a noncompensable rating.  The Veteran timely appealed the initial rating assigned.

In June 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.

For the reasons indicated below, the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its June 2013 remand, the Board noted that the May 2011 Family Hearing Aid Center audiogram did not indicate that the Maryland CNC speech discrimination test was used, and that the applicable regulation requires the use of that test.  The Board therefore instructed the AOJ to obtain clarification, pursuant to Savage v. Shinseki, 24 Vet. App. 259 (2011).  In May 2014, the AOJ requested clarification from the Family Hearing Aid Center as to the speech recognition test used.  In June 2014, the AOJ sent a follow up request.  No response was received.  In a June 2014 report of general information, AOJ personnel indicated that they had contacted the New Sound Hearing Aid Center which had taken over the location from the Family Hearing Aid C enter.  The New Sound Hearing Aid Center indicated that the Family Hearing Aid Center did not pass on records to them and the 2011 record that took place while Family Hearing Aid Center was operating could not be located.   As the AOJ made a follow up request and determined that further efforts to obtain clarification would be futile, it complied with the Board's remand instructions and the duty to assist in this regard.  See 38 C.F.R. § 3.159(c)(1) (VA may cease efforts to obtain private treatment records where follow-up request for records would be futile).

Significantly, however, the Veteran has submitted a July 2013 New Sound Hearing Aid Center audiogram and it is not clear whether the Maryland CNC test was used in conducting this audiometric testing.  Consequently, pursuant to Savage, the claim must again be remanded for clarification as to whether Maryland CNC testing was used to determine the speech recognition scores during the July 2013 New Sound Hearing Aid Center testing.  The Board appreciates the efforts of the AOJ and regrets the additional delay.

In addition, the Board instructed that the Veteran be afforded a new VA audiological examination, because he had indicated that he had difficulty understanding the heavily accented English of the audiologist who conducted the February 2012 VA examination.  An examination was scheduled for September 2013.  At the Veteran's request, the examination was rescheduled for October 2013.  The Veteran subsequently asked that the examination be cancelled because he was unable to travel to it.  It is not clear whether the Veteran was unable to travel at that particular time, and thus had good cause for not appearing for the examination, or whether he will be unable to travel to any future examination scheduled.  This should also be clarified on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request clarification from the New Sound Hearing Aid Center as to whether the speech recognition scores on the Veteran's July 2013 audiometric testing were determined using the Maryland CNC list or another list. If the information requested above cannot be obtained, such should be noted in the record.

2.  Clarify whether the Veteran was unable to travel to the VA examination on the date scheduled or whether he has indicated he will be unable to travel to future examinations.  If the Veteran indicates that he will be able to travel to future examinations and had good cause for not attending the previously scheduled examination, schedule a new VA audiological examination.

3.  After the above development has been completed, readjudicate the claim for entitlement to an initial compensable rating for bilateral hearing loss disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

